Broyles, C. J.,
dissenting. In the light of the facts of the case and of the entire charge of the court, I do not think that the instruction complained of requires another hearing of the case. The evidence related to one transaction, and it was shown that this defendant and the other person indicted with him were present on *545that occasion, and that both of them were aiding in the commission o£ a misdemeanor. This case is easily distinguishable from that of Hubbard v. State, 123 Ga. 17 (51 S. E. 11). In. that erase the defendant was indicted with several other persons for gaming with cards, and there was no evidence that he played cards with any of the other persons named in the indictment.